ON REHEARING.
Seevers, J.
A rehearing is asked by counsel for the appellee upon the following grounds:
s.-: ex-eeption: transcript. I. No motion, it is said, was filed for judgment on the special verdict, and no exception was taken to the judgment. The abstract shows what is called a motion in arrest of judgment was filed upon the ground “that the pleadings and facts found by the jury in the special verdict show that the verdict is excessive, and that there should be a judgment for defendant for costs, and plaintiff is entitled to judgment for no amount whatever.” This motion was overruled, and defendant excepted. We think the motion clearly asked for judgment for the defendant for costs on the pleadings and special verdict. As the overruling of the motion was duly excepted to, it was unnecessary to except to the judgment afterward rendered.
II. It is said, the judgment should have been affirmed on motion, because the abstract had not been agreed to, and no *156transcript was filed. Nothing was said in the opinion in relation to the motion, because at the time it was filed we supposed the bar understood the practice to be that we would not affirm a judgment for the reasons above stated, but would order a transcript filed when one was desired. We have again looked into the record, and fail to find the appellee asked for a transcript or objected to the submission upon the ground the abstract was not full and perfect. It is true, it is said at the close of appellee’s argument, the abstract was not full and complete, and that the record was in the hands of counsel for appellants, and therefore, counsel for the appellees were unable to file a full and complete abstract, but no relief was asked-in this respect. Under such circumstances, we were bound, we think, to determine the case on the merits (as presented by the abstract).
III. We have again examined the record, in view of what is said in the petition for a rehearing, as to the correctness of the opinion, and feel constrained to say our convictions are unchanged. Counsel are mistaken in supposing we overlooked evidence to which our attention is called. Under it there might be doubts whether a new contract was entered into. A finding by the jury either way would probably not be disturbed. But as will be seen from the foregoing opinion, we construed the special verdict as finding there was such new contract, and counsel have not, in the petition for a rehearing, controverted the correctness of such construction. It therefore must necessarily follow, we think, the conclusion reached is correct. The former opinion is adhered to.